s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 10, 2015

                                    No. 04-14-00752-CV

                          HUMANA INSURANCE COMPANY,
                                    Appellant

                                             v.

                                    Dolores MUELLER,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 376765
                           Honorable Tina Torres, Judge Presiding


                                      ORDER
       Appellee's Unopposed Motion for Extension of Time to File Motion for Rehearing is
hereby GRANTED. NO FURTHER EXTENSIONS WILL BE ALLOWED.




                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court